If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 10, 2020
               Plaintiff-Appellee,

v                                                                     No. 345260
                                                                      Calhoun Circuit Court
ANGELA MARIE JAMISON,                                                 LC No. 2017-002372-FC

               Defendant-Appellant.


Before: CAVANAGH, P.J., and BORRELLO and TUKEL, JJ.

PER CURIAM.

        Defendant appeals as of right her sentence following a jury trial conviction of assault with
a deadly weapon, MCL 750.82; carrying a firearm during the commission of a felony (felony-
firearm), MCL 750.227b; and carrying a concealed weapon, MCL 750.227. On appeal, defendant
argues that the trial court erred when it assessed 25 points for Offense Variable (OV) 3 under our
sentencing guidelines. Defendant also requests clerical changes to the presentence investigation
report (PSIR). We affirm, but remand for the ministerial task of correcting the PSIR as warranted.

         This case arises from an altercation that resulted in defendant shooting the victim in the
side of his head. Defendant limits her argument to the trial court’s scoring of OV 3 at sentencing
and does not challenge her underlying convictions. Specifically, defendant argues that the trial
court clearly erred when it assessed 25 points under OV 3 because the victim’s injuries were not
life-threatening or incapacitating. We disagree.

        “Under the sentencing guidelines, the circuit court’s factual determinations are reviewed
for clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation, which an appellate court reviews de novo.” Id.

        OV 3 of the sentencing guidelines addresses physical injuries of the victim. See MCL
777.33(1). OV 3 is scored at 25 points when “[l]ife threatening or permanent incapacitating injury
occurred to a victim.” MCL 777.33(1)(c). Although gunshot wounds are not necessarily life-
threatening, several of our recent cases provide focus for evaluating the severity of the victim’s


                                                 -1-
injuries in this case. See, e.g., People v McFarlane, 325 Mich. App. 507, 533; 926 NW2d 339
(2018). In McFarlane, we concluded that 25 points for OV 3 was appropriate when a victim
suffered brain injuries—including “significant subdural bleeding, repeated seizures, and retinal
hemorrhage”— and was transported to a second hospital as part of their treatment. Id. We have
also recently held that profuse bleeding can support a determination that a victim’s injuries were
life-threatening. See People v Rosa, 322 Mich. App. 726, 746; 913 NW2d 392 (2018).

        In this case, the evidence established that the victim was shot in the side of the head,
resulting in likely subdural hemorrhaging, bone fractures, and excessive scalp swelling. Although
the exact reasons remain unclear, the victim’s injuries also required his transfer to a second
hospital. There was also testimony that the victim was bleeding profusely, had tunnel vision, and
was going into shock before the ambulance arrived. Therefore, the trial court did not clearly err
when it found by a preponderance of the evidence that the victim’s injuries were life-threatening.
See Hardy, 494 Mich. at 438.

        Defendant also claims that her PSIR does not accurately reflect her husband’s phone
number and her driver’s license number. Although defendant did not raise these clerical or
typographical errors directly before the trial court at sentencing, to the extent that the Department
of Corrections is currently relying on inaccurate information, we remand this matter to the trial
court so that it may undertake any necessary fact-finding in the first instance and transmit a
corrected PSIR, as warranted, to the Department of Corrections. See People v Harmon, 248 Mich
App 522, 533-534; 640 NW2d 314 (2001). Resentencing is not required. See id. at 533.

       Affirmed, but remanded for the ministerial task of addressing any alleged clerical
inaccuracies in defendant’s PSIR. We do not retain jurisdiction.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Stephen L. Borrello
                                                              /s/ Jonathan Tukel




                                                -2-